Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

About the Claimed Invention
The Amendment received 11-2-2021 has been entered carefully considered; claims 1-19 are pending in the application.  

After careful consideration of the recited claimed invention, when the examiner applies broadest possible reasonable interpretations, the examiner cannot clearly & properly determine the metes and bounds of the recited claimed invention.  More specifically, as also discussed in the following 112 rejection details, the claimed method does not clearly details/supports whether an operator operating a “computer device” (i.e., using typically well-known computer device) with knowledge & resources (i.e., software) provides/performs/supports (i.e., majority of claimed steps) the claimed steps; or the typically well-known computer device autonomously or fully perform/support the (i.e., majority of claimed steps) the claimed steps; or the combination of both (i.e., unclearly sated or supported by the recited claimed invention as to how much of it is supported from the operator or the computer, respectively).  Therefore, the metes and bounds of the recited claimed invention cannot be properly determined.

Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive for the following reasons: 
On page 12, the applicant argued that ---
“As recited in the amended claim 1, the storage device data management method of the present application is executed by a computer device. 
The amended claim 1 clearly discloses that the computer device is used to implement the storage device information management method, and further defines that the state of the storage device is related to storage specifications, and the method performs the steps to determine whether the storage device supports a security function, and adjusts the lock to password protection, and adjusts the unlocking program to a password unlocking program. 
Accordingly, the amended claim 1 has more clearly stated the subject of the execution steps and the association and actions between the objects/data/structures. 
Claims 1-19 now provide and support the claimed steps. Withdrawal of the 35 U.S.C. § 112 rejections is respectfully requested.”---

The examiner disagrees with the above applicant’s response/argument & further notes & believes that the applicant’s response (i.e., the amendment to the claims with the above arguments) is not fully responsive to the questions, raised by the examiner in the las office action in paragraph 3 of the last office action, regarding the ambiguities of the claimed invention.  This is mainly because, as best understood by the examiner, the present specification does not appear to fully support the applicant’s response; more specifically, for instance (one of the examples from the specification), on paragraph [0030] states, that a user performs/supports the claimed method rather than the executed by a computer device alone, as follows [emphasis added] --- 
“[0022] In this embodiment, the storage specification setting mode comprises a user interface. After having detected the state of the storage device, a user uses the user interface to confirm various states of the storage device and configure the storage specification parameter data corresponding to the storage device as needed to configure the storage device with different storage specifications. The storage password settings of the storage device with different storage specifications are simulated in accordance with the related settings provided by the storage specification setting mode. Then, this embodiment entails determining whether the storage device conforms with the security supported state or has been locked according to the storage specification parameter data, so as to provide the unlocking routine. Consequently, hard disk drives with different storage specifications can be configured in the storage specification setting mode to achieve enhanced ease of use, efficiency and compatibility. In this embodiment, the question whether the storage device conforms with the security supported state also means the question whether the storage device supports a password.” [emphasis added]---

Applicant’s arguments with respect to claims 1-19, in the art rejections in paragraphs 4-6 of the last office action, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

For the above reasons, the examiner maintains and applies the following rejection, in response the applicant’s response (i.e., the amendment to the claims with the above arguments).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the contribution of a user controls or interactions, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  
As can be seen from the specification teachings/supports, the present specification does not appear to fully & clearly support recited claimed invention, without the user control or interactions; more specifically, for instance (one of the examples from the specification), on paragraph [0030] states, that a user performs/supports the claimed method rather than the executed by a computer device alone, as follows [emphasis added] --- 
“[0022] In this embodiment, the storage specification setting mode comprises a user interface. After having detected the state of the storage device, a user uses the user interface to confirm various states of the storage device and configure the storage specification parameter data corresponding to the storage device as needed to configure the storage device with different storage specifications. The storage password settings of the storage device with different storage specifications are simulated in accordance with the related settings provided by the storage specification setting mode. Then, this embodiment entails determining whether the storage device conforms with the security supported state or has been locked according to the storage specification parameter data, so as to provide the unlocking routine. Consequently, hard disk drives with different storage specifications can be configured in the storage specification setting mode to achieve enhanced ease of use, efficiency and compatibility. In this embodiment, the question whether the storage device conforms with the security supported state also means the question whether the storage device supports a password.”[emphasis added]---

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1;
In line 4, it is unclear and unstated as to who or what is providing and supporting “configuring”, “storage specification parameter data” & “corresponding” steps/functions (i.e., Does a human operator provides the “configuring”, “storage specification parameter data”, “corresponding”, steps/functions/limitations ?  Who or what determines the correspondence between the data and the device? What kind of a computer device with software/firmware is used?).
In line 5, the phrase “detected state of the storage device” lacks support for a proper and clear antecedent basis (i.e., who or what is making/providing the detection or the state of the detection?).
In line 6, it is unclear and unstated as to who or what is providing and supporting “determining”, “conforms” & “according” steps/functions (i.e., Does a human operator provides the “determining”, “conforms” & “according” steps/functions?  Who or what determines the conforming between the storage 
In line 8, it is unclear and unstated as to who or what is providing and supporting “determining” & “affirmative determination” steps/functions (i.e., Does a human operator provides the “determining” & “affirmative determination” steps/functions?  Who or what determines & affirmatively determines between the storage device and the security? What kind of a computer device with software/firmware is used?).  The phrase “the storage device is password protected” lacks support for proper and clear antecedent basis.
In line 11 it is unclear and unstated as to who or what is providing and supporting “providing”, “unlocking procedure” & “affirmative determination” steps/functions (i.e., Does a human operator provides the “determining”, unlocking routine” & “affirmative determination” steps/functions?  Who or what determines & affirmatively determines between the storage device and the security? What kind of a computer device with software/firmware is used?).  The phrase “the storage device is locked according to the storage specification parameter data” lacks support for proper and clear antecedent basis.
After careful consideration, the functional/operational recitations appears to be directed to an operator who performs, writes or provides programs to perform the claimed steps; however, it is unclear and indefinite as to how and where the programs for “storage specifications setting mode”, “storage specification parameter data”, “supports security function”, “device is password 
As for the further dependent, limiting and detailed claims 2-19, the above unclarities nature of the claim 1 are similarly applied (i.e., the examiner suggest the applicant to substitute the quoted recitations of the claim 1 rejection, discussed above, with the claimed recitations of the claims 2-19 for each and every claimed steps of claims 2-19).   
.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cox et al. (US 8566603 B2) .
The examiner relies on the entire teachings of the Cox reference for this rejection; the applicant should carefully consider the entire teachings of the Cox reference to better understand the examiner’s position.
As best understood by the examiner when the reasonable broadest possible interpretations are given/applied, the claimed invention is a system/operator controlled data storage computing device with security functions with locking/unlocking.   Clearly, the combinations of figures 1-7 with accompanying description teaches the recited claimed invention; therefore, the recited claimed invention is clearly anticipated by the teachings of the Cox reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159.  The examiner can normally be reached on 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181